Citation Nr: 0422663	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 4, 2001, 
for the grant of service connection for the residuals of a 
gunshot wound to the left foot. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of a gunshot wound to the left foot, and assigned a 
10 percent rating for the disorder effective January 4, 2001.  
The veteran perfected an appeal of the effective date 
assigned for the grant of service connection.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was filed after 
November 2000, the provisions of the VCAA are applicable to 
his claim.

The Board notes that, in accordance with VAOPGCPREC 8-03, the 
VCAA is not applicable to an issue raised in the notice of 
disagreement if the veteran was provided the section 5103(a) 
notice in conjunction with the claim leading to the rating 
decision being appealed.  Although the veteran claimed 
entitlement to service connection for the left foot 
disability in January 2001, the notice letter provided in 
response to that claim did not fully comply with the VCAA and 
its implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Because he was not provided sufficient 
section 5103(a) notice in conjunction with his claim for 
service connection, the exception to VCAA applicability shown 
in VAOPGCPREC 8-03 does not pertain to his appeal of the 
effective date assigned for the grant of service connection 
in the February 2002 rating decision.  The Board finds, 
therefore, that remand of the case is required.

In this regard, the Board notes that the veteran has 
contended that he filed a claim in 1970 but did not receive a 
response.  The veteran should be advised to submit any 
evidence he has showing that he filed a claim for service 
connection for a gunshot wound to the foot in 1970.

In addition, the veteran's representative argues that 
evidence in the claims file raises the possibility that some 
documents could have been misfiled.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  In addition, veteran should 
be advised to submit any evidence he has 
showing that he filed a claim for service 
connection for a gunshot wound to the 
foot in 1970. 

2.  The RO should attempt to determine 
whether any of the veteran's records have 
been misfiled under the claim number 
contained on FL 3-43 dated February 11, 
1948.  The attempt and outcome should be 
documented in the claims file.

3.  Thereafter, the RO should re-
adjudicate the issue of the effective 
date assigned for the grant of service 
connection for the residuals of a gunshot 
wound to the left foot.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


